DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
In view of Applicant’s Remarks, filed September 7, 2022, the Drawing Objection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed September 7, 2022, with respect to Claims 9, 10, and 17 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 9, 10, and 17  has been withdrawn. 
Applicant's arguments, see pages 6-7, filed September 7, 2022, with respect to the 35 USC 103 rejections of Claims 1-17 have been fully considered but they are not persuasive.  Applicant argues that the combination of Connelly in view of Ubbink fails to teach a rod that passes across an exterior surface of either the second end of the body (as recited in Claim 1) or the first end of the body (as recited in Claim 14) because in Ubbink the rod passes through the end.  However, this argument fails because Connelly is being construed such that the combination of structures (60 left, 24, and 60 right, Fig. 1) comprise the claimed “plurality of handles” and Fig. 1 clearly shows  that structure (24) passing across the exterior surface of the end of the body that is opposite the end of the body that receives the post (i.e., the end adjacent gussets (38)).  The rejection is only relying on Ubbink for teaching handles formed from rods, and therefore it is not relevant that Ubbink’s rods pass through the end.  Moreover, the rejection relies  on modifying Ubbink’s rods to be formed from a single rod because “forming in one piece an article which has been formerly formed in two pieces and put together involves only routine skill in the art (see page 6 of the June 7, 2022 Office Action.)  As such, the rejection can be summarized as Connelly teaching handles that pass over the exterior of the closed end, with Connelly being modified to have handles made from a  single rod, as taught by Ubbink  and established caselaw.   However, in the interest of compact prosecution, the rejection has been modified to include a new reference that clearly shows a plurality of handles made from a single rod that across the exterior surface of the closed second end.   
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly, Jr., US 2002/0139548, in view of Ubbink, US 5,029,651, and Smoak, US 3,712,389.
With regard to Claims 1, 3, and 7-10, Connelly discloses a post pounder (20, Figs. 1-8, [0045]-[0056]), comprising: 
a hollow body (22, Figs. 1-5) with an interior space (50, Fig. 2), a first end that is open (the end adjacent gussets (38) as shown in Fig. 1) so that a post (40) can be received within the interior space (Fig. 1), and a second end that is closed (the end adjacent gussets (36) as shown in Fig. 1; 52, Fig. 5); and 
a plurality of handles (60 left, 24, 60 right) disposed upon an exterior surface of the hollow body (Fig. 1); 
wherein the plurality of handles are secured at a first point (66)  on the exterior surface, passed across the second end, and secured at a second point (44) on the exterior surface.
With regard to Claims 14-16, Connelly discloses a method for constructing a post pounder, comprising: providing a hollow tubular body (22) with a sidewall, a first end and a second end (Figs. 1, 2, 5)  attaching a first end of a rod to the sidewall at a first point (Fig. 1); and attaching a second rod to the sidewall at a second point distal from the first point (Fig. 1).
While Connelly discloses that the vertical portions (60) of the handles are rods having a round cross-section (Fig. 2), the horizontal portion of the handle is not a rod, nor is the handle formed from a single rod.   Connelly also fails to teach a plug located at the closed second end. 
Ubbink discloses a post pounder (Figs. 1-7, C3, L47 – C5, L42) that includes a hollow body (6, Figs. 1, 4) having an open first end and closed second end (Fig. 4), and a plurality of handles (30) that are formed from rods secured at the bottom of the hollow body and have portions that pass across the second end (the portions of the handles (36, 30) that extend into steel mass (28, 29) as shown in Fig. 4 and a portion of the rods pass over the plug (the portion of (29) located below handle ends (36) as shown in Fig. 4).  Ubbink further teaches that steel mass (28, 29, Fig. 4) located in the second end of the hollow body (6), functions as a plug (because it closes the second end of the hollow body), and this plug/mass is secured to the hollow body and handles by welds (38, C4, L31-54).  
Smoak discloses a post under (Figs. 1-5, C1, L55 – C6, L61) that includes a hollow body (10, Figs. 1, 3) having a first open end (where post (11) is inserted, as shown in Fig. 1) and a closed second end (12), a plurality of handles (13, 14) disposed on the exterior surface of the hollow body (Figs. 1, 3), wherein the handles are formed from a single rod that is secured at first and second points on the exterior surface of the hollow body, and wherein one of the handles (13) passes across the exterior surface of the second end (Figs. 1, 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Connelly’s device and method such that the handle (24) was a rod that passes across the second end of the hollow body because it would allow the post pounder to include a mass located at the top of the hollow body that functions as a plug (because it closes the second end of the hollow body), and assist in increasing the force applied to the post (because of the additional mass), as taught by Ubbink (C4, L66 – C5, L9).   It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965);  MPEP 2144.04(V)(B)).  The ordinarily skilled artisan would recognize that the Ubbink’s mass (28, 29) could be made with a bore extending through the mass to accommodate a single rod and would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  A reason for making this modification (i.e., to use a single rod for both handles) would be to provide stronger handles (because a single handle that passes all the way through the plug would be stronger).  With regard to Connelly teaching the use of a plate to provide a larger impact surface, the plate could still be placed upon a modified hollow body (i.e., Connelly’s hollow body having Ubbink's mass/plug located at the top and having a single rod that extends through the hollow body and mass to form the handles) and the combined device would be able to achieve the desired function of having sufficient weight and size to effectively pound posts into the ground.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Connelly to use a single rod to form all portions of the handle, with the rod passing across the exterior surface of the second end because it would be easier to manufacture (because less welds would be required) and provide for a handle at the top of the device that would make carrying and setting up the post driver more convenient, as taught by Smoak.  Note: While Fig. 1 of the present application shows handle portion (118) contacting the hollow body at the second/top end of the hollow body, the claims do not require this configuration, i.e., “passed across” does not require physical contact.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Connelly/Ubbink/Smoak rod to have a square cross-section because changing the shape of a claimed element is a design choice that involves only routine skill in the art.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B)).  
With regard to Claim 2, Connelly discloses wherein the rod (60) is affixed to the second end (64, Fig. 1).
With regard to Claim 4, Connelly discloses wherein the body is comprised of a tube (Fig. 2), and the first point and second point are disposed at approximately the same distance along the body between the first and second ends (Fig. 1).
With regard to Claim 5, Connelly discloses wherein the first point and second point are disposed at radially opposed points on the body (Figs. 1-3).
With regard to Claim 6, Connelly discloses wherein the first and second point are disposed at points that are radially offset between 90 degrees and 180 degrees (Figs. 1-3).


7.	Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Ubbink and Smoak, as applied to Claim 1, and further in view of FR 1,188,881 (“FR ‘881”).  While Connelly teaches handles with bends, the combination of Connelly, Ubbink, and Smoak fails to teach angled handles.   FR ‘881 discloses a post pounder (Figs. 1-4) having a hollow body (1) and a plurality of handles (6)  wherein each of the handles comprises a bend that defines two first handle portions (10) and two second handle portions (11), each handle portion diverging angularly away from the body toward the bend (Fig. 1), and a second bend that defines two third handle portions (12) proximate to the second end of the hollow body (Fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Connelly/Ubbink/Smoak device and method to includes handles having first and second outwardly angled handle portions and third handle portions because it would provide places to grip the handle that are spaced closer or farther from the hollow body, or higher or lower relative to the open end of the hollow body, thereby accommodating persons/operators of different heights and arm span being able to comfortably grip the handles and safely position the post pounder over the post. 
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Connelly in view of Ubbink and Smoak, as applied to Claim 1, and further in view of Lundgren et al., US 2,690,055.  The combination of Connelly, Ubbink, and Smoak fails to teach a weight secured proximate the first end.  Lundgren discloses a post pounder (Figs. 1-3, C1, L53 – C3, L31) that includes a hollow body (10, Fig. 1), a plurality of handles (14, 15), and a weight (12, C2, L9-15) secured proximate to the first end of the hollow body (Figs. 1-3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the Connelly/Ubbink/Smoak device and method to include a weight secured proximate the first end of the hollow body because the additional weight will increase the force applied against the post and the additional weight will lower the center of gravity of the device and make the use of the device safer, as taught by Lundgren (C1, L26-31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652